Case 0:21-cv-60951-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

 ROSSMARY DOUGLAS,

               Plaintiff,

 v.                                                      Case No.: ___________________

 CAPIO PARTNERS, LLC,

               Defendant.
                                              /

                                 NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, defendant, Capio Partners, LLC

 (“Capio”), through undersigned counsel, hereby removes the above-captioned civil action

 from the Circuit Court for the Seventeenth Judicial Circuit, in and for Broward County,

 Florida, to the United States District Court for the Southern District of Florida, Fort

 Lauderdale Division. The removal of this civil case is proper because:

        1.     Capio is named in this civil action filed by plaintiff, Rossmary Douglas,

 (“plaintiff”), in the Circuit Court for the Seventeenth Judicial Circuit, in and for Broward

 County, Florida, titled Rossmary Douglas v. Capio Partners, LLC, Case No.:

 CACE21007631 (hereinafter the “State Court Action”).

        2.     Capio removes this case on the basis of the Fair Debt Collection Practices

 Act (“FDCPA”), 15 U.S.C. § 1692, et seq., as plaintiff’s Complaint claims relief based on

 alleged practices in violation of federal law.




                                                  1
Case 0:21-cv-60951-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 2 of 3




       3.     Pursuant to 28 U.S.C. § 1446(b), Capio has timely filed this Notice of

 Removal. Capio was served with plaintiff’s Complaint on April 16, 2021. This Notice of

 Removal is filed within 30 days of receipt of the Complaint by Capio.

       4.     Attached hereto as Exhibit A and incorporated by reference as part of the

 Notice of Removal are true and correct copies of the process and pleadings in the State

 Court Action. No further proceedings have taken place in the State Court Action.

       5.     A copy of this Notice of Removal is being served upon plaintiff and filed

 concurrently with the Seventeenth Judicial Circuit, in and for Broward County, Florida.

       WHEREFORE, Defendant, Capio Partners, LLC, hereby removes to this Court the

 State Court Action.


 Dated: May 4, 2021


                                          Respectfully Submitted,

                                          /s/ Michael P. Schuette
                                          Michael P. Schuette, Esq.
                                          Florida Bar No. 0106181
                                          Dayle M. Van Hoose, Esq.
                                          Florida Bar No. 0016277
                                          SESSIONS, ISRAEL & SHARTLE, LLC
                                          3350 Buschwood Park Drive, Suite 195
                                          Tampa, Florida 33618
                                          Telephone: (813) 890-2460
                                          Facsimile: (877) 334-0661
                                          mschuette@sessions.legal
                                          dvanhoose@sessions.legal
                                          Counsel for Defendant,
                                          Capio Partners, LLC




                                             2
Case 0:21-cv-60951-WPD Document 1 Entered on FLSD Docket 05/04/2021 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 4th day of May 2021, a copy of the foregoing was

 filed electronically via CM/ECF system. Notice of this filing will be sent to the parties of

 record by operation of the Court’s electronic filing system, including the described below.

                                   Jordan A. Shaw, Esq.
                            Zebersky Payne Shaw Lewenz, LLP
                                110 SE 6th Street, Ste. 2900
                                Fort Lauderdale, FL 33301
                                     jshaw@zpllp.com
                                    Counsel for Plaintiff

                                 J. Dennis Card, Jr., Esq.
                             Consumer Law Organization, P.A.
                               721 US Highway 1, Suite 201
                             North Palm Beach, Florida 33408
                                    dennis@cloorg.com
                                   Counsel for Plaintiff


                                           /s/ Michael P. Schuette
                                           Attorney




                                              3
